Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 4, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The conclusion that claimant was not totally unemployed during the claim period in question is supported by substantial evidence and must be upheld (see, Matter of Witham [Roberts], 134 AD2d 752). Claimant admitted that she was the sole owner of a building containing the apartment in which she and her husband lived and seven offices, four of which were rented at a rate of $970 per month. In a signed statement, claimant also stated that she managed the property and cleaned the offices every night. While claimant disputed some of these facts later at the hearing, the Unemployment Insurance Appeal Board was free to rely on claimant’s signed statement rather than the conflicting testimony taken at the hearing (see, Matter of Jensen [Levine], 49 AD2d 794). The fact that claimant made little or no money is not controlling (see, Matter of Carasso [Catherwood] 23 AD2d 935, 936). Claimant’s further contention that she was still diligently seeking work is also irrelevant (see, Matter of Schreiber [Lubin], 5 AD2d 745).
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.